713 N.W.2d 767 (2006)
475 Mich. 857
The CINCINNATI INSURANCE COMPANY, Plaintiff-Appellee,
v.
Joseph J. BOTT, Defendant-Appellant.
Docket No. 130139. COA No. 254333.
Supreme Court of Michigan.
May 17, 2006.

Order
On order of the Court, the application for leave to appeal the November 10, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would grant leave to appeal.